Mb. Justice Waterman delivered the opinion op the Court. Appellant having obtained from appellee license to go upon its premises and make certain improvements upon a building he owned, let the work out to competent and ex-psrienced builders, giving them, entire control over the same, and surrendering all supervision and direction over the manner of doing the work. In making the improvements a drain pipe was broken and the goods of appellee were damaged in consequence of such breaking. Appellant contends that he is not liable for this, because he did not do the work, but let the same out to independent contractors, retaining no control over them. Appellant’s license to make the improvements involved an undertaking upon his part that the work, if done, should be performed in such manner as to cause no unnecessary damage to appellee. The rule as to independent contractors can never be evoked to relieve a party from a liability he has, by contract, assumed. Waller v. Lasher, 37 Ill. App. 609, 614. Appellant contracted with appellee for permission to do the work, and thus obtained the right to cause such damage as necessarily ensued therefrom. The verdict of the jury must be taken as establishing that the breaking of the drain pipe was unnecessary. Had the breaking of this pipe caused injury only to a stranger, one toward whom appellant sustained no contractual relations, and this action were by such stranger, the case would be very different. The judgment of the Superior Court is affirmed,